Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 1 of 9 - Page ID#: 3554




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                    (at Covington)

   UNITED STATES OF AMERICA,                          )
                                                      )
           Plaintiff,                                 )     Criminal Action No. 2: 09-033-DCR
                                                      )
   V.                                                 )
                                                      )
   LAZELLE MAXWELL,                                   )       MEMORANDUM OPINION
                                                      )           AND ORDER
           Defendant.                                 )

                                     ***   ***        ***   ***

        Defendant Lazelle Maxwell is serving a 360-month sentence following his 2009

 conviction for conspiring to distribute and possessing with the intent to distribute 50 grams or

 more of a mixture or substance containing cocaine base. He has now filed a motion for a

 sentence reduction pursuant to the section 404 of the First Step Act of 2018. [Record No. 373]

 Having considered all relevant factors, including those listed in 18 U.S.C. § 3553(a), the Court

 concludes that a sentence reduction is not appropriate. Therefore, Maxwell’s motion will be

 denied.

                                                 I.

        In June 2009, a federal grand jury in Lexington, Kentucky indicted Maxwell and others

 for conspiring to distribute and possessing with the intent to distribute 50 grams or more of a

 mixture or substance containing cocaine base (Count 1) and conspiring to distribute and

 possessing with the intent to distribute 100 grams or more of a mixture or substance containing

 heroin (Count 2). [See Record No. 65 (Superseding Indictment).] Maxwell proceeded to trial

 and a jury convicted him of both counts on September 23, 2009. On January 11, 2010, he was


                                              -1-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 2 of 9 - Page ID#: 3555




 sentenced to 240 months’ imprisonment on Count 1 and 120 months’ imprisonment on Count

 2, to be served consecutively, for a total term of 360 months. [Record No. 208]

        Maxwell’s conviction and sentence were affirmed on appeal. However, Maxwell later

 succeeded on a 28 U.S.C. § 2255 claim challenging his trial attorney’s failure to object to the

 conspiracy charges as multiplicitous. See Maxwell v. United States, 617 F. App’x 470, 473

 (6th Cir. 2015). The United States Court of Appeals for the Sixth Circuit remanded the matter

 with instructions to vacate Maxwell’s conviction on one of the two counts and resentence him

 on the remaining count. Id. Upon remand, this Court vacated the conviction on Count 2 and

 resentenced Maxwell to 360 months’ imprisonment on Count 1. [Record No. 295] The Sixth

 Circuit affirmed this sentence on March 3, 2017. United States v. Maxwell, 678 F. App’x 395

 (6th Cir. 2017).

                                               II.

        At the time of Maxwell’s original sentencing, 50 grams of a mixture or substance

 containing cocaine base was the minimum quantity required to trigger a ten-year mandatory

 minimum sentence under 18 U.S.C. § 841(b)(1)(A), but Maxwell was subject to a 20-year

 mandatory minimum sentence under that provision because he had a prior conviction for a

 felony drug offense. Id.

        The 2009 edition of the United States Sentencing Guidelines Manual (“U.S.S.G.”) was

 used in determining Maxwell’s advisory guidelines range. Maxwell was assigned a base

 offense level of 34 because he was responsible for 420 grams of crack cocaine and 560 grams

 of heroin. See U.S.S.G. § 2D1.1(c). He received a four-level adjustment based on his




                                              -2-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 3 of 9 - Page ID#: 3556




 leadership role in the conspiracy, resulting in a total offense level of 38.1 See U.S.S.G. §

 3B1.1(a). As a career offender under U.S.S.G. § 4B1.1, Maxwell’s criminal history category

 was VI. This resulted in a guidelines range of 360 months to life. As explained above,

 Maxwell was sentenced at the bottom of that range.

        The Fair Sentencing Act of 2010 (“FSA”) was signed into law on August 3, 2010.

 Section 2 of the FSA amended 21 U.S.C. § 841, increasing the amount of cocaine base required

 to trigger mandatory minimum sentences. Pub. L. 111-220 (Aug. 3, 2010). It now takes 280

 grams of cocaine base (rather than 50 grams) to trigger the mandatory minimum penalties

 described in § 841(b)(1)(A). However, the FSA did not apply retroactively to defendants like

 Maxwell who were sentenced before the statute was enacted. United States v. Tillman, 511 F.

 App’x 519, 521 (6th Cir. 2013) (citing Dorsey v. United States, 567 U.S. 260 (2012)).

        The First Step Act of 2018 (“the 2018 Act”) was signed into law on December 21,

 2018. Pub. L. 115-391 (Dec. 21, 2018). Section 404 of the 2018 Act allows district courts to

 apply the FSA retroactively, such that the court may impose a reduced sentence as if section 2

 of the FSA was in effect at the time the covered offense was committed. The Court is not

 required to reduce a defendant’s sentence even if the defendant is eligible for a sentence

 reduction under the 2018 Act. See § 404(c).

                                               III.

        Maxwell is eligible for relief under section 404 of the 2018 Act. See United States v.

 Boulding, 960 F.3d 774, 2020 WL 2832110, at *6 (6th Cir. June 1, 2020) (holding that

 eligibility for resentencing under the First Step Act turns on the statute of conviction alone).


 1
        Maxwell’s offense level under U.S.S.G. § 4B1.1 would have been 37, but the greater
 offense level of 38 applied.
                                               -3-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 4 of 9 - Page ID#: 3557




 The minimum statutory penalty for his crime of conviction was modified by the FSA, and none

 of the 2018 Act’s other limitations apply to him. See § 404(c) (court may not entertain a § 404

 motion if the sentence was previously imposed or reduced in accordance with §§ 2 and 3 of

 FSA or if a motion under § 404 was previously denied after complete review on the merits).

        But while Maxwell is eligible for a sentence reduction, he is not entitled to it and

 reducing his sentence would not be appropriate in this case. Defendants seeking a sentence

 reduction under the 2018 Act are not entitled to a de novo resentencing. See Boulding, 2020

 WL 2832110, at *7. Instead, in determining whether to modify a defendant’s sentence, the

 court considers the factors outlined in 18 U.S.C. § 3553(a), including the defendant’s amended

 sentencing guidelines range, and any relevant post-sentencing conduct. See United States v.

 Flowers, –F.3d–, 2020 WL 3428073, at *5 (6th Cir. June 23, 2020); United States v. Allen,

 956 F.3d 355, 358 (6th Cir. 2020). The Court must then ensure that the sentence is “sufficient

 but not greater than necessary to achieve the purposes of sentencing.” Flowers, 2020 WL

 3428073, at *5.

        The FSA reduced the mandatory minimum penalty for Maxwell’s conviction from 20

 years’ imprisonment to 10 years’ imprisonment. Compare 21 U.S.C. § 841(b)(1)(A) (effective

 Apr. 15, 2009), with 21 U.S.C. § 841(b)(1)(B) (effective Aug. 3. 2010). However, Maxwell

 was sentenced to 360 months’ imprisonment—the bottom of his guidelines range, but a full 10

 years greater than the mandatory minimum. Put simply, this is not a case in which the Court

 believed that a lower sentence was appropriate but was unable to impose it because of the

 statutory mandatory minimum in effect at the time of sentencing.

        Having considered the factors discussed in Flowers and Allen, the Court remains

 persuaded that the original sentence is appropriate. Maxwell was charged with a conspiracy
                                              -4-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 5 of 9 - Page ID#: 3558




 involving 50 grams or more of cocaine base, as that is what § 841(b)(1)(A) required at the

 time. However, the Court determined at sentencing that Maxwell was responsible for nearly

 a kilogram of controlled substances, 560 grams of which were heroin.

        Maxwell contends that the Court should recalculate his guidelines range without

 considering him a career offender under U.S.S.G. § 4B1.1. Specifically, he argues that the

 instant conspiracy offense is not a qualifying “controlled substance offense” under United

 States v. Havis, 927 F.3d 382 (6th Cir. 2019). He also asserts that his prior conviction for

 fleeing a police officer in violation of Michigan law is no longer a crime of violence as defined

 under the current version under U.S.S.G. § 4B1.2. Maxwell raised the latter argument when

 his case was remanded for resentencing in 2015, and the Court concluded that it would have

 imposed a sentence of 360 months even if Maxwell were not deemed a career offender. [See

 Record Nos. 302, 311]

        While the Sixth Circuit has authorized sentencing courts to consider “all relevant

 factors,” it has made clear that plenary resentencing is not required. Boulding, 2020 2832110,

 at *7. There is nothing in the text of the 2018 Act suggesting that district courts must

 reevaluate these sorts of determinations in considering whether to grant a defendant’s motion

 for a sentence reduction. See United States v. Kelley, —F.3d—, 2020 WL 3168518 (9th Cir.

 June 15, 2020) (observing that the 2018 Act “asks the court to consider a counterfactual

 situation where only a single variable is altered [and] does not authorize the district court to

 consider other legal changes that may have occurred after the defendant committed the

 offense); see also United States v. Hegwood, 934 F.3d 414, 419 (5th Cir. 2019) (district court

 imposes sentence under section 404 “as if all the conditions for the original sentence were

 again in place with the one exception;” court did not err in continuing to apply career-offender
                                               -5-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 6 of 9 - Page ID#: 3559




 enhancement). But see United States v. Chambers, 956 F.3d 667 (4th Cir. 2020) (holding that

 a guidelines error deemed retroactive must be corrected in a First Step Act resentencing).

        While such legal changes may be considered as part of a § 3553(a) analysis, allowing

 cocaine-base offenders to benefit automatically from otherwise non-retroactive changes in the

 law may have unwarranted results. As the Kelley Court observed, “the point of the Fair

 Sentencing Act was to lessen the disparity between sentences for crack cocaine offenses and

 sentences for powder cocaine offenses.” Id. at *6. And allowing these types of challenges in

 a § 404 proceeding “would put defendants convicted of crack cocaine offenses in far better

 position that defendants convicted of other drug offenses: The crack cocaine defendants could

 have their career offender statuses reevaluated, and be eligible for other positive changes in

 their Guidelines calculations, while other criminal defendants would be deprived of such a

 benefit.” Id.

        When resentencing Maxwell in 2015, the Court acknowledged that his base offense

 level would be 32 under the 2015 edition of the Guidelines Manual. After four levels were

 added under § 3B1.1(a) to account for Maxwell’s role in the offense, an offense level of 36

 resulted. Assuming, arguendo, that the career offender enhancement did not apply, 36 was the

 total offense level. Applying the 2015 Guidelines, Maxwell would have only six criminal

 history points, resulting in a criminal history category of III, and a guidelines range of 235 to

 293 months of imprisonment. 2 [Record No. 302, p. 27]




 2
         Maxwell received two criminal history points under U.S.S.G. § 4A1.1(e) because the
 instant offense was committed less than two years after his release from custody for his 1999
 conviction for fleeing a police officer. The Guidelines were amended in 2010 to eliminate
 consideration of recency points under this provision.
                                               -6-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 7 of 9 - Page ID#: 3560




        Maxwell now reasserts these same arguments, but also contends that his base offense

 level should be reduced to 30 based on amendments to the drug equivalency tables affecting

 cocaine base. See U.S.S.G. 2D1.1, app. n. 8(D). [Record No. 373] He argues that, with a total

 offense level of 34 and a criminal history category of III, the applicable guidelines range is

 188 to 235 months’ imprisonment.

        Maxwell seeks a plenary resentencing, which is not contemplated under the First Step

 Act. Consistent with its prior decision, the Court declines to reduce Maxwell’s sentence based

 on these changes in the Guidelines manual. As previously noted, the criminal history section

 in Maxwell’s PSR was far from an overrepresentation of his prior criminal activity. Maxwell

 had been involved in serious criminal activity for the majority of his adult life. Beginning at

 the age of 18, he was convicted of aggravated drug trafficking and fleeing from a police officer;

 he served substantial prison sentences for these crimes. Due to the age of these offenses,

 Maxwell was not assessed any criminal history points for them in his PSR.

        Maxwell was involved in three separate bank robberies between February 1, 1993, and

 February 12, 1993. He pleaded guilty to one count of bank robbery in the United States District

 Court for the Eastern District of Michigan. He was released from custody in 1997, but violated

 the terms of his supervised release in 1999 when he was convicted of fleeing from a police

 officer. Maxwell argues that the 1999 conviction for fleeing from a police officer is no longer

 a crime of violence, but the Court notes for purposes of this analysis that his particular offense

 involved a car chase with a substantial quantity of drugs and firearms. As this Court has

 explained, the defendant’s long pattern of criminal conduct exhibits a danger to the public and

 a lack of respect for the law.



                                               -7-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 8 of 9 - Page ID#: 3561




        The Court finds that its previous analysis of the remaining § 3553(a) factors remains

 accurate. With respect to the nature and circumstances of the instant offense, the defendant

 was involved in significant drug trafficking activities, not because he had an addiction, but

 simply to make a profit. [Record No. 302, p. 41] He played a leadership role in the conspiracy,

 directing the actions of a various people who distributed large quantities of cocaine base and

 heroin. The Court has noted that a lengthy sentence was (and is) needed to reflect the

 seriousness of the crime and to provide just punishment for the offense, as well as to promote

 specific and general deterrence. Id. at p. 45.

         Maxwell reports that he has not had any “serious” incident reports and has provided

 documentation indicating that he has completed various educational courses. While the Court

 commends Maxwell’s steps toward rehabilitation, these efforts do not warrant a sentence

 reduction when considered in conjunction with the other factors. See Flowers, 2020 WL

 4428073, at *6 (concluding that district court did not err in finding that defendant’s post-

 conviction behavior did not warrant a change in his original sentence). Consistent with the

 Court’s previous decisions, a sentence of 360 months’ imprisonment remains sufficient, but

 not greater than necessary, to meet all of the goals and objectives of 18 U.S.C. § 3553. A

 lesser sentence would be insufficient to meet the statutory factors.

        Accordingly, it is hereby

        ORDERED that the defendant’s motion for a sentence reduction pursuant to the First

 Step Act of 2018 [Record No. 373] is DENIED.




                                                  -8-
Case: 2:09-cr-00033-DCR-HAI Doc #: 383 Filed: 06/25/20 Page: 9 of 9 - Page ID#: 3562




       Dated: June 25, 2020.




                                        -9-
